Citation Nr: 1817298	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  11-13 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for lateral collateral ligament strain, status post medial meniscus tear, right knee instability.

2.  Entitlement to a rating in excess of 20 percent prior to September 16, 2016 for residuals of a right knee disability with locking, swelling, and pain.

3.  Entitlement to a rating in excess of 30 percent from September 16, 2016 for limitation of flexion, residuals of right knee meniscal tear.

4.  Entitlement to a rating in excess of 10 percent for limitation of extension, residuals of right knee meniscal tear.


REPRESENTATION

Veteran represented by:	Stephen S. Pennington, Esq.


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1991 to December 1992.  During his period of service, the Veteran earned the National Defense Service Medal, Army Lapel Button, Overseas Service Ribbon, Army Service Ribbon, Expert Badge (Rifle M-16), and Expert Badge (Hand Grenade).

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

This issue was previously remanded in February 2016 and August 2017.  All necessary development has been accomplished, and therefore appellate review of the claim may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  The maximum schedular rating for residuals of a right knee disability manifested in frequent episodes of locking, pain, and effusion was assigned prior to September 16, 2016.

2.  For the rating period prior to September 16, 2016, the Veteran's residuals of a right knee disability have been manifested by, at most, limitation of flexion to 90 degrees.

3.  For the rating period prior to September 16, 2016, the Veteran's residuals of a right knee disability have been manifested by, at most, limitation of extension to 5 degrees.

4.  For the rating period from September 16, 2016, the Veteran's residuals of a right knee disability have been manifested by, at most, limitation of flexion to 15 degrees.

5.  For the rating period from September 16, 2016, the Veteran's residuals of a right knee disability have been manifested by, at most, limitation of extension to -10 degrees.

6.  For the rating period from September 16, 2016, the Veteran's residuals of a right knee disability have manifested in frequent episodes of locking, pain, and effusion.

7.  Throughout the appellate period, the Veteran's residuals of a right knee disability have been manifested by mild instability.  


CONCLUSIONS OF LAW

1.  Prior to September 16, 2016, the criteria for a disability rating in excess of 20 percent for residuals of a right knee disability manifested in frequent episodes of locking, pain, and effusion have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.59, 4.71a, DC 5258 (2017).

2.  From September 16, 2016, the criteria for a disability rating in excess of 30 percent for limitation of flexion have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.59, 4.71a, DC 5260 (2017).

3.  From September 16, 2016, the criteria for a disability rating in excess of 10 percent for limitation of extension have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.59, 4.71a, DC 5261 (2017).

4.  From September 16, 2016, the criteria for a disability rating of 20 percent for residuals of a right knee disability manifested in frequent episodes of locking, pain, and effusion have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.59, 4.71a, DC 5258 (2017).

5.  The criteria for a disability rating in excess of 10 percent for right knee instability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.59, 4.71a, DC 5257 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons or bases supporting its decision, there is no requirement that each item of evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's entire history is reviewed when assigning disability ratings.  See generally 38 C.F.R. § 4.1.  In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2017).  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (2017).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45 (2017).

In this case, the Veteran is in receipt of a 20 percent evaluation for residuals of a right knee disability with locking, swelling, and pain, prior to September 16, 2016; a 30 percent evaluation for limitation of flexion for residuals of a right knee meniscal tear from September 16, 2016; a 10 percent evaluation for limitation of extension for residuals of a right knee meniscal tear from September 16, 2016; and a 10 percent evaluation for right knee instability. 

Under DC 5257, a 10 percent rating is warranted for slight impairment of a knee due to recurrent subluxation or lateral instability, a 20 percent rating is warranted for moderate impairment of a knee due to recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe impairment of a knee due to recurrent subluxation or lateral instability.  The words "slight," "moderate," and "severe" as used in DC 5257 do not lend themselves to formulaic application.  Rather, the Board must evaluate all of the evidence in light of the established policies of VA to arrive at a conclusion that is "equitable and just."  38 C.F.R. § 4.6 (2017).

Under DC 5258, a 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.

Diagnostic Codes 5260 and 5261 are used to rate limitation of flexion and extension of the knee.  Under DC 5260, limitation of flexion of the knee to 45 degrees warrants a 10 percent rating; to 30 degrees warrants a 20 percent rating; and to 15 degrees warrants a 30 percent rating.  Under DC 5261, limitation of extension of the knee to 5 degrees warrants a zero or non-compensable rating; to 10 degrees warrants a 10 percent rating; to 15 degrees warrants a 20 percent rating; to 20 degrees warrants a 30 percent rating, to 30 degrees warrants a 40 percent rating; and to 45 degrees warrants a 50 percent rating.

Prior to September 16, 2016

The Veteran appeared for a VA examination in October 2009.  He reported symptoms such as giving way, instability, pain, stiffness, weakness, and decreased speed of joint motion.  He also reported locking several times a week, crepitus, repeated effusions, and tenderness.  The Veteran stated that he was only able to stand up for up to one hour and walk one-fourth of a mile, but no more than one mile with the use of orthotic inserts.

Upon examination, the examiner noted tenderness, weakness, and a trace amount of increased Varus stress.  The examiner also noted that the Veteran's meniscus was surgically absent.  Right knee range of motion showed forward flexion from 0 to 110 degrees.  Extension was normal.  The examiner noted additional limitation in range of motion after repetitive-use testing, with flexion from 0 to 95 degrees and extension from 0 to 180 degrees after repetitive motion.

The Veteran appeared for an evaluation with his private physician in January 2011.  A private medical opinion was submitted in April 2011.  The Veteran reported progressive, worsening right knee pain.  He reported that there was a "pop" often throughout the day with pain.  He also described locking, aching, swelling, throbbing and achiness, as well as instability.  The Veteran reported difficulty with ambulating normally, including tripping, falling, and loss of balance.  He stated that he was unable to neither kneel on his right knee nor wrestle with his children.  

Based on the Veteran's history and physical examination, Dr. L. Y. diagnosed right knee contusion, sprain and strain, right meniscal tear, and detached tendon resulting in altered gait.  

In January 2014, the Veteran appeared for VA examination.  The examiner diagnosed internal derangement of the right knee.  The Veteran reported flare-ups that occasionally increased the pain in his knees, as well as locking which affected his gait.  

Right knee range of motion showed that flexion ended at 90 degrees, with painful motion beginning at 90 degrees; extension ended at 5 degrees, with painful motion beginning at 5 degrees.  The examiner noted additional limitation in range of motion after repetitive-use testing, with flexion ending at 70 degrees and extension ending at 5 degrees.  The Veteran had additional limitation in range of motion of the knee following repetitive-use testing.  

Functional impairment was noted as less movement than normal, weakened movement, excess fatigability, and instability of station.  The examiner noted normal findings on anterior, posterior, and medial-lateral instability testing.  He further noted that the Veteran had a meniscus condition, evidenced by symptoms of meniscal tear, as well as frequent episodes of joint locking and pain.  

The Veteran appeared for a VA examination in January 2016.  The examiner diagnosed meniscal tear.  The Veteran reported functional impairment in addition to flare-ups, which caused difficulty standing and walking due to pain.  He also reported pain with sleeping and sexual activity, as well as with yardwork and household activities.  

Right knee range of motion showed flexion from 0 to 95 degrees and extension from 95 to 0 degrees.  The examiner noted pain on examination, but it did not result in or cause functional loss.  There was evidence of pain with weight bearing, localized tenderness, pain on palpation, and crepitus.  

The Veteran was able to perform repetitive use testing with at least three repetitions, though no additional functional loss was noted.  The examiner noted that he was unable to say without resorting to mere speculation whether pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability with repeated use over a period of time or with flare-ups.  Additional contributing factors to the Veteran's right knee disability included less movement than normal due to ankylosis and adhesions, weakened movement due to muscle and peripheral nerve injury, disturbances of locomotion, and interference with standing.  

The examiner noted normal findings on anterior, posterior, and medial-lateral instability testing.  He further noted that the Veteran had a meniscus condition, evidenced by symptoms of meniscal tear, as well as frequent episodes of joint locking and pain.  

After review of the competent medical evidence, the Board finds that the weight of the evidence is against a disability rating in excess of 20 percent for residuals of a right knee disability with locking, swelling, and pain prior to September 16, 2016, as the Veteran is in receipt of the highest schedular rating under DC 5258.  
A higher rating is not warranted under Diagnostic Code 5260, as there is no evidence his flexion was limited to 30 degrees.  Rather at greatest, flexion was limited to 90 degrees.  Nor has his extension been limited to 20 degrees to warrant a higher rating under Diagnostic Code 5261.  Rather, extension has generally been to 0 degrees.  At worst, during the January 2014 examination, extension was to 5 degrees, which still falls short of the 20 degrees required for a higher rating.

Diagnostic Codes 5262 and 5263 do not apply, as there is no evidence of malunion or nonunion of the tibia or fibula, and no evidence of genu recurvatum.  Diagnostic Code 5256 does not apply, as there is no evidence of knee ankylosis.  

For these reasons, the Board finds that a disability evaluation in excess of 20 percent for residuals of a right knee disability with locking, swelling, and pain prior to September 16, 2016 is not warranted under Diagnostic Code 5257.  38 C.F.R. § 4.71a.

From September 16, 2016

Pursuant to the February 2016 remand, in accordance with the August 2015 Joint Motion for Partial Remand, the Veteran appeared for a VA examination in September 2016.  The examiner diagnosed meniscal tear.  The Veteran complained of daily, moderate, aching pain over the right knee.  He also stated that he had stiffness in the morning and after extended sitting.  The Veteran reported flare-ups with sharp pain and swelling when he walked more than a short distance.  He also reported popping, locking, and instances of falling.  He was unable to neither walk far distances nor stand more than ten minutes at a time.  

Right knee range of motion showed flexion from -10 to 45 degrees and extension from 45 to -10 degrees.  The Veteran's abnormal range of motion contributed to his inability to kneel, squat, or use stairs without difficulty.  The examiner noted pain on flexion, which resulted in functional loss.  There was evidence of moderate tenderness in both the lateral and medial joint line.  

The Veteran was able to perform repetitive use testing with at least three repetitions, though no additional functional loss was noted.  Pain significantly limited functional ability with repeated use over a period of time.  The examiner described the limited range of motion with repeated use over a period of time as showing flexion from -10 to 30 degrees and extension from 30 to -10 degrees.  Pain also significantly limited the Veteran's functional ability with flare-ups.  The examiner described the limited range of motion with flare-ups as showing flexion from -10 to 15 degrees and extension from 15 to -10 degrees.

The examiner documented a history of recurrent effusion, as the Veteran reported swelling during flare-ups.  The examiner noted normal findings on anterior, posterior, and medial-lateral instability testing.  He further noted a positive McMurray test for the right knee, with residual symptoms to include daily locking, constant pain, and ambulatory difficulty.  The examiner indicated that the Veteran ambulated with a cane.  The Veteran also walked with his feet pointed laterally and favored the right leg.  

An addendum opinion was obtained in September 2017.  Upon review of the record, the examiner opined that the Veteran's functional loss due to pain, flare-ups of pain, fatigability, incoordination, lack of endurance, or weakness had indeed increased between the January 2014 and the September 2016 VA examination.  However, the examiner determined that it was not feasible to estimate the degree of any additional loss due of motion due to pain, flare-ups of pain, fatigability, incoordination, lack of endurance, or weakness.

The rationale provided that the January 2014 and September 2016 examinations were performed by two different providers in two different formats.  However, the examiner noted that the Veteran's ranges of motion were markedly decreased from his January 2014 examination to his September 2016 examination.  The examiner deemed this to be an objective and measureable finding.  The examiner further noted that the Veteran's ranges of motion after repeated activities and flare-ups were not specifically requested in the January 2014 examination.  Therefore, she was unable to quantify the additional functional loss in September 2016 when compared to January 2014.

After review of the competent medical evidence, the Board finds that the weight of the evidence is against a disability rating in excess of 30 percent for limitation of flexion, as the Veteran is in receipt of the highest schedular rating under DC 5260.  Further, there is no evidence that the Veteran's flexion was limited to less than 15 degrees.  At his September 2016 examination, flexion was noted to be limited to 15 degrees with flare-ups.  

The Board also finds that the weight of the evidence is against a disability rating in excess of 10 percent for limitation of extension.  This evaluation is consistent with painful motion.  38 C.F.R. § 4.59.  This is also consistent with the medical evidence of record, which shows that the Veteran's extension was to -10 during his September 2016 examination.  There is no evidence to suggest that the Veteran's extension was limited to 15 degrees, as required for an increased rating.  

Throughout the entire period on appeal, the Board finds that the weight of the evidence demonstrates that the Veteran's right knee instability most closely approximated the assigned 10 percent disability rating.  In this regard, the Board finds that neither moderate nor severe subluxation nor lateral instability is shown.  The Board observes that the Veteran complained of instability of the right knee.  The October 2009 examination report notes a trace amount of increased Varus stress.  January 2014, January 2016, and September 2016 examination reports indicated normal findings on anterior, posterior, and medial-lateral instability testing.  Accordingly, the Board finds that the disability has been no more than mild throughout the appellate period.

The Board does find that a separate rating is warranted under DC 5258, which contemplates dislocation of the semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint, from September 16, 2016.  See Lyles v. Shulkin, 29 Vet. App. 107 (2017).  The Veteran has consistently complained of pain, swelling, and locking.  The Board finds that the Veteran is competent to report these symptoms, as these are observable symptoms and there is no evidence indicating the statements are not credible.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  During his September 2016 examination, the Veteran reported swelling, popping, and locking.  The examiner noted a positive McMurray test for the right knee, with locking, pain, and ambulatory difficulty.  

Twenty percent is the maximum evaluation available under Diagnostic Code 5258.  The Board notes that the 20 percent rating assigned herein is a separate rating in addition to the currently assigned 30 percent evaluation for limitation of flexion and 10 percent evaluation for limitation of extension.

There is no indication that the Veteran's right knee disability warrants an increased rating under any other diagnostic code relating to the knee and leg.  The claims folder contains no medical evidence indicating that the Veteran's right knee disability is manifested by ankylosis; impairment of the tibia and fibula; genu recurvatum; or symptoms other than those discussed above.  As such, an increased rating cannot be assigned under Diagnostic Codes 5256, 5262, or 5263.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263 (2017). 

For all of the foregoing reasons, the Board finds that the above ratings are appropriate for the right knee throughout the appeals period.  In reaching the above-stated conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of entitlement to an increased rating, in excess of the separate rating granted herein, that doctrine is not applicable.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to a rating in excess of 10 percent for lateral collateral ligament strain, status post medial meniscus tear, right knee instability is denied.

Entitlement to a rating in excess of 20 percent prior to September 16, 2016 for residuals of a right knee disability with locking, swelling, and pain is denied.  

Entitlement to a rating in excess of 30 percent from September 16, 2016 for limitation of flexion, residuals of right knee meniscal tear is denied. 

Entitlement to a rating in excess of 10 percent for limitation of extension, residuals of right knee meniscal tear is denied.

Entitlement to a separate 20 percent rating for cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion into the joint is granted subject to controlling regulations applicable to the payment of monetary benefits.  



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


